Application by Charles Sutton, a suspended attorney, whose period of suspension has expired for reinstatement as an attorney and counselor at law. The application is referred to the Committee on Character and Fitness for the Second Judicial Department to investigate and report (1) on whether petitioner has complied with this court’s order dated November 13, 1979 which suspended him from practice and (2) whether he presently possesses the character and fitness requisite to an attorney and counselor at law. The application will be held in abeyance pending the committee’s report. Mollen, P. J., Damiani, Lazer, Mangano and O’Connor, JJ., concur.